NO.
12-04-00331-CV
                      IN THE COURT OF APPEALS       
           TWELFTH
COURT OF APPEALS DISTRICT
                                 TYLER,
TEXAS
DR. ROBERT GRUEBEL,                               §                APPEAL FROM THE 
APPELLANT
 
V.
                                                                               
ZONING BOARD
OF ADJUSTMENT OF
THE CITY OF
NACOGDOCHES, TEXAS;  §                COUNTY COURT AT
LAW
CONSISTING
OF PAUL SMITH,
U.L.
WOODSON, JEFF OPPERMAN,
KELLY JONES,
RICHARD HUMPHREYS,
CITY OF
NACOGDOCHES, TEXAS AND
ARON
KULHAVY, CITY PLANNER FOR THE
CITY OF
NACOGDOCHES, TEXAS,
APPELLEES                                                     §                NACOGDOCHES
COUNTY, TEXAS
                                                                                                                                                 

                                                      MEMORANDUM
OPINION
                                                                  PER
CURIAM
 
Dr. Robert Gruebel, Appellant, has filed a
motion to dismiss this appeal, and all other parties to the appeal have been
given notice of the filing of this motion. 
In his motion, Dr. Gruebel represents that he
no longer wishes to pursue this appeal. Because Dr. Gruebel
has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
 
Opinion
delivered January 26, 2005.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.
 
 
                                                                      (PUBLISH)




















 



 
 
 
 
                                                 COURT OF APPEALS
                      TWELFTH COURT OF APPEALS DISTRICT OF
TEXAS
                                                              JUDGMENT
 
                                                             JANUARY
26, 2005
 
                                                          NO. 12-04-00331-CV
 
                                                        DR.
ROBERT GRUEBEL,
                                                                       Appellant
                                                                             V.
     ZONING BOARD OF
ADJUSTMENT OF THE CITY OF NACOGDOCHES, TEXAS;
                CONSISTING OF
PAUL SMITH, U.L. WOODSON, JEFF OPPERMAN,
   KELLY JONES, RICHARD
HUMPHREYS, CITY OF NACOGDOCHES, TEXAS AND
     ARON KULHAVY, CITY PLANNER
FOR THE CITY OF NACOGDOCHES, TEXAS,
                                                                      Appellees
                                                                                                                                       
                                                                                                  
                                                Appeal from the County Court at Law
                                     of Nacogdoches
County, Texas. (Tr.Ct.No. 10651)
                                                                                                                                                           

 
 
 
THIS CAUSE came to be heard on the appellate record; and the same
being inspected, it is the opinion of this court that this court is without
jurisdiction of the appeal, and that the appeal should be dismissed.
It is therefore ORDERED, ADJUDGED and DECREED by the court that this
appeal be, and the same is, hereby dismissed;
and that this decision be certified to the court below for observance.
By per curiam
opinion.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto,
J.